417 U.S. 187
94 S.Ct. 2594
40 L.Ed.2d 754
Cale J. HOLDER, United States District Judge for the  Southern District of Indiana, Petitioner,v.Arthur BANKS.
No. 73-841.
Supreme Court of the United States
May 28, 1974

Karl J. Stipher, Indianapolis, Ind., for petitioner.
Morton Stavis, New York City, for respondent.
On Writ of Certiorari to the United States Court of Appeals for the Seventh Circuit.
PER CURIAM.


1
The petition for certiorari is dismissed as improvidently granted.


2
Mr. Justice POWELL took no part in the consideration or decision of this case.